Exhibit 10.1

 

LOGO [g417234g0727021345708.jpg]  

Bill Griffiths

Chairman, President &

Chief Executive Officer

 

 

1800 West Loop South

Suite 1500

Houston, Texas 77027

Main: 713-961-4600

CONFIDENTIAL

July 21, 2017

George Wilson

129 Howard Drive

Dover, OH 44622

Dear George,

I am pleased to offer you the position of Vice President – Chief Operating
Officer for Quanex Building Products Corporation (Company), reporting directly
to me, effective on August 1, 2017 (“Effective Date”). Responsibilities of this
position will be consistent with what was discussed with you during our several
meetings.

Your total compensation will include the following:

 

  1. Base Salary. Your base salary will be $17,307.69 paid bi-weekly (annualized
at $450,000).

 

  2. Annual Incentive Award (AIA). The AIA target for your position will be 75%
of your base salary and a maximum of 150%. You will receive a pro-rated FY 2017
Award calculated based on this new target level/base salary and the corporate
officer full year AIA calculation multiplied by 25% plus the calculation as set
forth in your FY 2017 AIA Award Agreement for the full year at your current
target level/base salary pro-rated by multiplying by 75%.

 

  3. Long Term Incentive Award (LTI). You will also be eligible to continue to
receive a Long Term Incentive Award in December 2017 based upon approval of the
Compensation and Management Development Committee. Currently, the LTI target for
your position is 110% of your base salary. The Long Term Incentive Award for the
VP – COO position is targeted at 200% of your base salary. The LTI award is
comprised of grants from the Omnibus Incentive Plan that typically include a mix
of options, restricted stock and Performance Shares. The Performance Shares have
historically been based on the Company achieving a certain level of Earnings per
Share growth and Relative Total Shareholder Return results against our peer
group over a three year period.

 

  4. Stock ownership. You will have 3 years from your date of promotion to
accumulate 250% of your base salary in Quanex shares.

 

  5. Benefits. You will be entitled to the level of benefits that you are
currently participant in today.

 

  6. Change in Control. As an Officer of Quanex Building Products Corporation
you will be eligible for protection under the provision of the Corporate Change
in Control Agreement.

 

  a. The Change in Control Agreement provides for a “double trigger.” First a
change in control of Quanex Building Products Corporation must occur. Generally
a change in control would occur if an unrelated person purchased 20 percent or
more of Quanex Building Products Corporation’s outstanding stock. Second, your
employment must be terminated by the acquiring organization for other than
cause, or you must resign for “good reason” as defined in the Change in Control
Agreement.

www.quanex.com



--------------------------------------------------------------------------------

  b. The Change in Control Agreements provides that in the event you become
entitled to benefits under the agreement that you would receive two and half
(2.5) times your base salary and annual incentive (defined as max of the target
annual incentive or the actual annual incentive from the previous year), so long
as the benefits do not exceed IRC Section 280G limits. This means that in the
event change in control severance benefits exceed the IRC 280G limits, you will
receive either the net benefits after the excise tax is calculated, or the
benefits will be cut back to the point that they do not exceed the limits,
whichever is greater.

 

  c. Examples of “good reason” defined in the Change in Control Agreement
include: (1) when the common stock of Quanex Building Products Corporation or
the entity into which Quanex Building Products Corporation is merged is no
longer being actively traded on the New York Stock Exchange; and (2) the
“relocation of the executive’s principal office outside the portion of the
metropolitan area of the City of Houston, Texas that is located within the
Highway known as ‘Beltway 8’.”

 

  7. Relocation. Quanex will reimburse you for reasonable expenses associated
with your move to Houston up to a maximum of $120,000. Included expenses can be
travel expenses, incidental moving and closing costs. The process will be
administered by Weichert Relocation Services. Please contact Kevin Delaney to
initiate the process. The relocation benefit expires on July 31, 2018.

 

  8. Principal Office. The Quanex Building Products Corporation corporate
headquarters, located at 1800 West Loop South, Suite 1500 Houston, Texas 77027
will be your principal office.

Your entitlement to any of the benefits outlined herein is contingent on your
continued employment at the time. Your employment may be terminated by either
you or Quanex Building Products Corporation at any time. This agreement is
governed by the laws of the State of Texas.

George, I believe that you will help provide the leadership we need to meet the
long-term needs of our team to deliver the operational results our owners
deserve. I look forward to working with you in your new role.

Sincerely,

/s/ Bill Griffiths

Bill Griffiths

Chairman, President & Chief Executive Officer

 

ACCEPTANCE OF OFFER     

/s/ George Wilson

    

7/24/2017

George Wilson      Date